Case: 1:19-cv-07966 Document #: 31 Filed: 10/21/20 Page 1 of 4 PagelD #:175

IN THE UNITED STATES DISTRICT
COURT FOR THE NORTHERN DISTRICT
OF ILLINOIS EASTERN DIVISION

BENJAMIN D. FONGERS, individually and
on behalf of similarly situated individuals,

Plaintiff,

Case No. 19-cv-7966
Vv.

Judge Charles R. Norgle
CAREERBUILDER, LLC, et al.,

Defendants.

 

 

ORDER

Plaintiff's motion to remand [13] is granted.

STATEMENT

Plaintiff Benjamin Fongers brings a putative class action against CareerBuilder, LLC, and
Apollo Global Management (collectively “Defendants”) alleging breach of contract, breach of
implied contract, unjust enrichment, violation of the Illinois Sales Representative Act, 820 ILCS
120/1, et seg., and violation of the Illinois Wage Payment and Collection Act, 820 ILCS 115/1, et
seq.

The case was originally filed in the Circuit Court of Cook County. Defendants removed
to this Court pursuant to 28 U.S.C. § 1446 on the theory that the jurisdictional requirements of the
Class Action Fairness Act, 28 U.S.C. § 1332(d)(2) and 28 U.S.C. § 1453(b), had been met.
Plaintiff then moved to remand to state court, arguing (1) that the $5 million amount in controversy
requirement had not been established, and (2) that the Court should exercise its discretion to allow
the state court to adjudicate the controversy. 28 U.S.C. § 1332(d)(3).

Because the Court agrees with Plaintiff that Defendant has not met its burden as to the
amount in controversy, the Court grants the motion to remand on the first ground and need not
address the second.

Background

The facts relevant to the pending motion are as follows. Plaintiff alleges that Defendants
retroactively changed the amount of commissions that sales representatives were entitled to
receive on already completed sales in March 2019. Specifically, Plaintiff alleges that from as early
as January 2018 through February 2019, sales representatives were entitled to a 4 percent
commission of monthly net revenue recognized on the sale of most of Defendants’ products and

|
Case: 1:19-cv-07966 Document #: 31 Filed: 10/21/20 Page 2 of 4 PagelD #:176

services. Plaintiff alleges that in March 2019, Defendant announced that the commissions were
being retroactively reduced to zero to .25 percent of revenues, including on continuing sales
contracts that had already been entered into during the higher commission period. In July 2019,
Plaintiff alleges, all commissions for sales made prior to the implementation of the new plan were
set at zero percent.

Plaintiff alleges that this retroactive adjustment of commissions on continuing and already
sold contracts is the basis for their various claims. At no point does Plaintiff allege the amount of
sales or commissions an average sales representative would receive. Plaintiff alleges that the class
could be made up of “hundreds if not thousands” of sales representatives across the country.
Compl. § 45.

The only reference to an amount with respect to potential damages is contained in
Paragraph 22, which states in full as follows:

Under Defendants’ compensation plans, sales representatives are
generally paid commissions monthly as revenue is recognized. By
way of example, if an employee sells a 12-month contract for
services that cost $120,000, Defendants will recognize $10,000 in
revenue per month and the sales representative who originated the
account will receive a commission of 4% of the $10,000, or $400
per month.

Compl. 4 22.

Defendants filed a notice of removal and asserted that, based on the above paragraph, the
amount in controversy in this action exceeds $5 million. In so arguing, Defendants wrote the
following:

Plaintiff's Complaint provides an example of how the January 2018
compensation plan may be applied. (Compl. § 22.) According to
Plaintiff's estimate, a sales representative who sells a single 12-
month contract would be eligible to receive payments of $400 per
month (id.), i.e., $4,800 per year. Plaintiff further alleges that sales
representatives are encouraged to sell long-term, multi-year
contracts. (/d., 23.) Accepting Plaintiff's estimates as true, a single
sales representative who closes five such contracts would have
potential damages of $24,000 per year, even before exemplary
damages or statutory penalties are taken into account.

Notice of Removal, at | 14. Defendants also challenged Plaintiffs assertion that “hundreds if not
thousands” of representatives had been affected, attaching an affidavit from Defendants’ manager
of human resources, who reviewed CareerBuilder’s personnel records and identified 218
employees who appeared to satisfy the terms of the proposed class. Decl. of Andrew Katz. The
affidavit was silent as to the amount of sales that were typical by a representative during the period,
and no further evidence has been submitted by Defendants as to that point.
Case: 1:19-cv-07966 Document #: 31 Filed: 10/21/20 Page 3 of 4 PagelD #:177

Standard of Review

“A defendant may remove a case to federal court only if the federal district court would have
original subject matter jurisdiction over the action.” Disher v. Citigroup Global Markets Inc., 419
F.3d 649, 653 (7th Cir. 2005) vacated on other grounds, 548 U.S. 901 (2006) (citing 28 U.S.C. §
1441(a) and Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987)). Here, Defendants removed
this case under CAFA, which gives federal courts original jurisdiction over class actions where,
inter alia, “the aggregate amount in controversy exceeds $5,000,000”; “any member of the
plaintiff class is a citizen of a state different from any defendant (‘minimal diversity’)”; and “the
number of members of the plaintiff class is 100 or more.” Hart v. FedEx Ground Package Sys.
Inc., 457 F.3d 675, 679 (7th Cir. 2006) (citing 28 U.S.C. §§ 1332(d)(2), (d)(5)).

The removing party bears the burden of establishing that federal subject matter jurisdiction
exists and that removal was proper. Boyd v. Phoenix Funding Corp., 366 F.3d 524, 529 (7th Cir.
2004); Roppo v. Travelers Commercial Ins. Co., 869 F.3d 568, 578 (7th Cir. 2017) (“As in removal
in non-CAFA diversity actions, the party asserting federal jurisdiction under CAFA must establish
that the requirements of § 1332(d) are satisfied.”). “If at any time . . . it appears that the district
court lacks subject matter jurisdiction,” or if there is a defect in removal, then “the case shall be
remanded.” 28 U.S.C. 1447(c); Smith v. Wis. Dep’t of Agric., Trade & Consumer Prot., 23 F.3d
1134, 1142 (7th Cir. 1994).

To meet this burden, a defendant seeking to remove to federal court must file in the district
court a notice of removal “containing a short and plain statement of the grounds for removal.” 28
U.S.C. § 1446(a). Sabrina Roppo v. Travelers Commercial Ins. Co., 869 F.3d 568, 578 (7th Cir.
2017) (“Roppo”). As Roppo instructs, where the defendant’s amount-in-controversy as pleaded
in the notice of removal is not challenged, a court “generally accept[s] the plaintiff's good-faith
allegations” about that amount. Id.

However, where the amount in controversy is challenged, removal is only proper if the
district court finds, by the preponderance of the evidence, that the amount in controversy exceeds
the jurisdictional threshold. Id. (citing 28 U.S.C. § 1446(c)(2)(B)).

Because of the difficulty presented where a plaintiff has purposely not pleaded concrete
damages, “[a] removing party therefore only must establish the amount in controversy by a good
faith estimate that is “plausible and adequately supported by the evidence.” Id. (citation omitted).
If the removing party is able to meet this burden, then remand is appropriate only if the plaintiff
can establish the claim is for less than the requisite amount to a “legal certainty.” Meridian Sec.
Ins. Co, v. Sadowski, 441 F.3d 536, 541 (7th Cir. 2006).

A defendant may meet this burden—that the good faith estimate is plausible and
adequately supported by the evidence—through various means, including “by calculation from the
complaint's allegations . .. ; by reference to the plaintiff's informal estimates or settlement demands

. . or by introducing evidence, in the form of affidavits from the defendant's employees or
experts, about how much it would cost to satisfy the plaintiff's demands[.]” Roppo, 869 F.3d at
579.

Analysis

The question pending before the Court is whether Defendants have shown, by a
preponderance of the evidence, that they have provided a good faith estimate that is plausible and
supported by the evidence (or inferable Plaintiff's allegations, as discussed above). Defendants
have not met this burden and so the Court remands this case.

3
Case: 1:19-cv-07966 Document #: 31 Filed: 10/21/20 Page 4 of 4 PagelD #:178

Specifically, as outlined above, Defendants have based their amount-in- -controversy
allegations on Paragraph 22 of Plaintiff's complaint. That paragraph does not assert that sales
representatives typically sell any defined amount of commission-bearing product. Rather, it is an
illustrative paragraph explaining what is meant when Plaintiff uses the term “4% commission.”

Defendant’s reliance on this hypothetical as the basis for its amount-in-controversy
estimate is misplaced in itself, but Defendants actually go one step further and assert, without any
basis, that the sales representatives in that hypothetical would actually likely each sell five
$120,000 policies each. It is unclear where this number comes from, but the Court notes that the
assumption of five $120,000 for each of the 218 identified agents puts the amount in controversy
Just over $5 million.

The information contained in Paragraph 22 of the complaint is not the sort of informal
estimate or settlement demand that courts have previously relied on. E.g., Rising-Moore v. Red
Roof Inns, Inc., 435 F.3d 813, 816 (7th Cir. 2006). Rather, it explicitly and by its terms was
explanatory background about how commissions would be calculated on a round number like
$120,000.

Defendants’ bare assertion that representatives should be assumed to have sold five of such
policies during the relevant period is not supported by any other aspect of the complaint or in the
evidence that Defendants have submitted—either with the notice of removal or in the response to
the motion for remand. This reliance on the explanatory paragraph, uncoupled with any additional
evidence or concrete allegations in the complaint, is insufficient to show by a preponderance of
the evidence that the amount in controversy is met.

Moreover, this lack of support is unacceptable and magnified by the fact that Defendants
are presumably in possession of the information that would establish that the amount in
controversy is met. Specifically, Defendants are in a position to submit an additional affidavit
stating the typical number of commission-producing products were sold, or, although likely
unnecessary, the specific amount, given Plaintiff's parameters, that is allegedly in controversy.
And in doing so, Plaintiff would not be conceding its case, as was the concern in Spivey v. Vertrue,
Inc., 528 F.3d 982, 985 (7th Cir. 2008).

Thus, the Court cannot say that Defendants have shown by a preponderance of the evidence
that the amount in controversy in this case exceeds $5 million. The case is thus remanded to the

Circuit Court of Cook County.
"ule forte’

CHARLES RONALD a udge
United States District Court

IT IS SO ORDERED.

DATE: October 21, 2020
